I concur in the judgment in this case. It is my opinion, however, that with the possible exception of the question dealt with in division five of the opinion, all questions raised in this habeas-corpus proceeding could and should have been made in a motion for new trial when the plaintiff in error was convicted, and can not now be raised by habeas corpus. I am unwilling even by inference or assumption *Page 95 
to substitute habeas corpus for a writ of error, or other remedial procedure to correct errors in the trial of a criminal case. I am of the opinion that the question raised in division five of the majority opinion could have been taken advantage of by a direct bill of exceptions, but, in any event, the conclusion reached with reference to this question is correct.
I am authorized to say that Justice Atkinson agrees with this special concurrence.